Citation Nr: 1437707	
Decision Date: 08/25/14    Archive Date: 09/03/14

DOCKET NO.  09-16 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of service connection for posttraumatic stress disorder.

2.  Whether new and material evidence has been submitted to reopen a claim of service connection for major depression.

3.  Entitlement to an evaluation in excess of 20 percent for lumbosacral strain.

4.  Entitlement to an evaluation in excess of 10 percent for degenerative arthritis, left knee, prior to November 4, 2010.

5.  Entitlement to an evaluation in excess of 30 percent for limitation of extension, degenerative arthritis, left knee, since November 4, 2010.

6.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and D.M.


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from October 1979 to October 1983, from August 1990 to October 1990, and from January 1991 to April 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2006 and July 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.

In June 2012, the RO issued a rating decision which granted an increased evaluation of 30 percent for the Veteran's limitation of extension, degenerative arthritis, left knee, effective November 4, 2010.  The Veteran continues to seek an increased evaluation for this condition.  AB v. Brown, 6 Vet. App. 35 (1993).

In April 2012, the Veteran filed a formal claim seeking entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU benefits).  A request for TDIU benefits is not a separate claim for benefits, but is rather part of the adjudication of a claim for increased compensation. Rice v. Shinseki, 22 Vet. App. 447 (2009).  Accordingly, entitlement to TDIU benefits is listed as an issue on appeal.

In April 2013, the Veteran and D.M. testified at a Central Office hearing held before the undersigned.  A transcript of this hearing has been added to the record.

The record before the Board consists of the Veteran's paper claims files and an electronic file known as Virtual VA.

The Board's decision below reopens the Veteran's claims seeking entitlement to service connection for posttraumatic stress disorder (PTSD) and for major depression.  The reopened claims of service connection, as well as the remaining issues on appeal are addressed in the REMAND portion of the decision below and are REMANDED to the RO.


FINDINGS OF FACT

1.  In an unappealed rating decision issued in May 2002, the RO reopened and denied the Veteran's claims seeking service connection for PTSD and major depression.

2.  Evidence received since the May 2002 rating decision is new and material and raises a reasonable possibility of substantiating the Veteran's claims of entitlement to service connection for PTSD and major depression.  


CONCLUSIONS OF LAW

1.  The criteria for reopening the claim of entitlement to service connection for PTSD have been met.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2014).

2.  The criteria for reopening the claim of entitlement to service connection for major depression have been met.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Without deciding whether notice and development requirements have been satisfied, the Board is not precluded from deciding to reopen the Veteran's claims of service connection for PTSD and major depression.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  This is so because the Board is taking action favorable to the Veteran by reopening these claims.  As such, this decision poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992). 

In order to reopen a claim which has been previously denied and which is final, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  If the claim is reopened, it will be reviewed on a de novo basis.  38 U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).  New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In May 2002, the RO issued a rating decision which reopened and denied the Veteran's claims seeking service connection for PTSD and major depression.  The rating decision determined that these disabilities were not incurred during service.  Although notified of this decision that same month, the Veteran did not timely file an appeal.  Moreover, no additional evidence was received within the appeal period.  38 C.F.R. § 3.156(b).  Thus, the May 2002 rating decision became final.  38 U.S.C.A. § 7105.

In April 2005, the Veteran filed his present claim to reopen the issues of entitlement to service connection for PTSD and major depression.  A June 2011 VA examination for PTSD, along with a March 2012 supplemental medical opinion, listed current diagnoses of PTSD and major depression.  The examiner further opined that the Veteran's PTSD was the result of an in-service incident of sexual harassment; and that the Veteran's major depression was secondary to his PTSD and was aggravated by his "multiple medical conditions for over 30 years."

The Board must review all of the evidence submitted since the last final action to determine whether the Veteran's claim for service connection should be reopened.  Evans v. Brown, 9 Vet. App. 273, 282-83 (1996); Justus v. Principi, 3 Vet. App. 510, 513 (1992) (holding that in determining whether evidence is new and material, the credibility of the evidence is presumed).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010). 

This new evidence, when considered with the old evidence of record, triggers VA's duty to assist in obtaining a supplemental medical opinion.  See Shade v. Shinseki, 24 Vet. App. 110 (2010) (finding a standard that would require reopening if the newly submitted evidence along with the other evidence of record, combined with VA assistance raised a reasonable possibility of substantiating the claim); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  Accordingly, the claims for service connection for PTSD and major depression are reopened.


ORDER

New and material evidence having been submitted, the claim for entitlement to service connection for PTSD is reopened, and to that extent only, the appeal is granted.

New and material evidence having been submitted, the claim for entitlement to service connection for major depression is reopened, and to that extent only, the appeal is granted.


REMAND

The Veteran is seeking service connection for PTSD and major depression; increased evaluations for lumbosacral strain and degenerative arthritis, left knee; and entitlement to TDIU benefits.

Remand is required for compliance with VA's duty to assist the Veteran in substantiating his claims. 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

A.  PTSD and Major Depression

The Veteran's June 2011 VA examination for PTSD and March 2012 supplemental medical opinion listed current diagnoses of PTSD and major depression.  The examiner further opined that the Veteran's PTSD was most likely than not related to his in-service sexual harassment.  As for the Veteran's major depression, the examiner opined that this condition was more likely than not secondary to his PTSD, and was further aggravated by his multiple medical conditions.
 
At his April 2013 Board hearing, the Veteran provided testimony concerning his claimed in-service stressors.  One of his claimed in-service stressors concerned sexual harassment by his supervisor while stationed at Escon Village in Saudi Arabia from August 1990 to October 1990.  He testified that an investigation into this incident was conducted by the criminal investigation division (CID) of the Air Force, and that this stressor can be confirmed by the CID investigation reports.  

A search for the above-referenced investigation reports can not be found in the Veteran's claims file.  Under these circumstances, the Veteran must be provided with a final opportunity to identify and fully describe his in-service stressors.  Thereafter, the RO must attempt to verify the Veteran's alleged in-service stressors, to include seeking any available CID investigation reports.  Finally, the RO must schedule the Veteran for the appropriate psychiatric examination to determine the nature and etiology of the Veteran's current psychiatric disorders, including PTSD and major depression.  See Barr v Nicholson, 21 Vet. App. 303, 311 (2007).  (if VA provides the Veteran with an examination in a service connection claim, the examination must be adequate); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

B.  Additional Records Available

At his April 2013 Board hearing, the Veteran testified that that he has been receiving ongoing medical treatment from the VA medical center for his PTSD, major depression, lumbosacral strain and degenerative arthritis, left knee.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file. See Dunn v. West, 11 Vet. App. 462, 466-67 (1998).  Under these circumstances, the RO must, with the assistance of the Veteran, attempt to obtain his updated treatment records.

A November 2008 decision from the Social Security Administration determined that the Veteran was entitled to SSA disability benefits beginning in September 2005.  A review of the SSA decision revealed that it was based largely on the Veteran's PTSD, major depression, lumbosacral strain, and left knee disability.  As such, the records relied upon by SSA to make this determination are relevant to the issues on appeal, and the RO must make an attempt to obtain these records.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2009).

C.  Increased Evaluation Claims

During his April 2013 Board hearing, the Veteran testified that his lumbosacral strain and degenerative arthritis, left knee, have worsened since his most recent VA examination for each in November 2010.  As for his lumbar spine, he reported having increased pain and muscle spasms.  He also testified that the range of motion in his lumbar spine has decreased, and that he now has neuropathy in the lower extremities.  As for his left knee disability, he reported having increased pain, reduced strength, reduced range of motion, and increased instability.  Under these circumstances, the RO must schedule the Veteran for updated examinations to determine the current severity of his lumbosacral strain and degenerative arthritis, left knee.

D.  TDIU Claim

In April 2012, the Veteran filed a claim seeking entitlement to TDIU benefits. Accordingly, the issue of entitlement to TDIU benefits must be remanded to the RO for initial adjudication. Rice v. Shinseki, 22 Vet. App. 447, 453 (2014).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran must be asked to identify and fully describe all in-service stressors he experienced - including names of people involved, units of assignment, location and range of dates. Thereafter, the RO must attempt to verify any stressor identified, which must include a request to obtain any investigation reports relating to the Veteran's in-service stressor involving sexual harassment by his supervisor (Major Kelly) while serving with the 459th Congressional Wing, 60 AES, and stationed at Escon Village in Saudi Arabia from August 1990 to October 1990.  

2.  The RO must contact the Veteran and afford him a final opportunity to identify or submit any additional pertinent VA and non-VA treatment records pertaining to his treatment for the claimed conditions.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources. 

Regardless of the Veteran's response, the RO should obtain all available treatment records from the VA medical center in Washington, D.C., since June 27, 2008.                                                                                                                                                                                                                                

When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  All attempts to secure this evidence must be documented in the claims file by the RO.  

If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

3.  Obtain from the SSA a copy of any pertinent records used to render the SSA decision in November 2008, which awarded the Veteran SSA disability benefits, effective September 20, 2005.

4.  Then, afford the Veteran a VA examination to determine the nature and etiology of all acquired psychiatric disorders present during the period of the claim, including PTSD and major depression.  Any indicated diagnostic tests and studies should be accomplished.  The entire claims file (i.e. both the paper claims file and any medical records contained in Virtual VA) should be made available to and be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA, any treatment records contained in Virtual VA file must be printed and associated with the paper claims file so they can be available to the examiner for review.  

Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements and testimony, the examiner must identify each acquired psychiatric disorder present during the period of the claim (must include PTSD and major depression).

With respect to each such disorder, the examiner should state an opinion as to whether there is a 50 percent or better probability that the disorder began in service; is otherwise is related to active service; or was caused or aggravated by any service-connected disabilities.

If the Veteran meets the criteria for a diagnosis of PTSD, the examiner should identify the elements supporting the diagnosis, to include the specific stressor(s). If the Veteran does not meet the criteria for a diagnosis of PTSD, the examiner should explain why.

A complete rationale for all opinions must be provided. If the examiner cannot provide any requested opinion, he or she should explain why. If an opinion cannot be provided because it would require speculation, the examiner must provide the reasons why an opinion would require speculation. The examiner must indicate whether there is any further need for information or testing necessary to make a determination. Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

5.  Schedule the Veteran to undergo the appropriate examination to determine the current severity of his service-connected lumbosacral strain.  The entire claims file (i.e. both the paper claims file and any medical records contained in Virtual VA) should be made available to and be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA, any treatment records contained in Virtual VA file must be printed and associated with the paper claims file so they can be available to the examiner for review.  All pertinent symptomatology and findings must be reported in detail, including:

a.  As to the orthopedic examination, range-of-motion studies must be conducted.  Among other findings, all functional losses due to pain, weakness, fatigability, etc., should be equated to additional limitation of motion (beyond that shown clinically). 38 C.F.R. §§ 4.40, 4.45 (2009); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The duration and frequency of any physician-prescribed periods of bed rest due to the back disability should also be noted. 

b.  As to the neurological examination, the examiner should provide opinions as to whether the Veteran has neurologic symptoms that are due to or aggravated by his service-connected lumbosacral strain.  If so, all neurologic symptoms should be identified and the nerve(s) affected should be identified.  Impairment for each nerve identified should be described as causing mild, moderate, moderately severe, or severe incomplete paralysis. 

A complete rationale for any opinions expressed must be given.  If any requested opinion cannot be made without resort to speculation, the examiner must state this and specifically explain why this opinion cannot be provided without resort to speculation.

6.  Schedule the Veteran for an examination to determine the current severity of his service-connected degenerative arthritis, left knee.  If the examiner does not have access to Virtual VA, any treatment records contained in Virtual VA file must be printed and associated with the paper claims file so they can be available to the examiner for review.  All pertinent symptomatology and findings, including range of motion testing, must be reported in detail.  The extent of any instability, incoordination, weakened movement and/or excess fatigability on use as a result of the Veteran's service-connected degenerative arthritis, left knee, must be described.  A complete rationale for any opinions expressed must be given.  If any requested opinion cannot be made without resort to speculation, the examiner must state this and specifically explain why this opinion cannot be provided without resort to speculation.

7.  The RO must notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of his claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

8.  After completing the above actions, and any other development indicated by any response received as a consequence of the actions taken in the paragraphs above, the RO must readjudicate the issues on appeal.  If any benefit remains denied, the RO must provide the Veteran and his representative with a supplemental statement of the case, and provide an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


